

114 SRES 628 ATS: Authorizing the printing of a revised edition of the Senate Rules and Manual.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 628IN THE SENATE OF THE UNITED STATESDecember 1, 2016Mr. Blunt submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the printing of a revised edition of the Senate Rules and Manual.
	
 That— (1)the Committee on Rules and Administration shall prepare a revised edition of the Senate Rules and Manual for the use of the 114th Congress;
 (2)the manual shall be printed as a Senate document; and (3)in addition to the usual number of copies, 1,500 copies of the manual shall be bound, of which—
 (A)500 paperbound copies shall be for the use of the Senate; and (B)1,000 copies shall be bound (550 paperbound, 250 nontabbed black skiver, 200 tabbed black skiver) and delivered as may be directed by the Committee on Rules and Administration.